Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Brill [650-248-6366] on 12/22/2022.
The application has been amended as follows: 

Claim 1 (Currently Amended) A method for manufacturing a magnetic memory device, the method comprising:
forming CMOS circuitry;
after forming the CMOS circuitry, depositing a series of magnetic memory element layers, the series of magnetic memory element layers including a non-magnetic barrier layer located between first and second magnetic layers;
forming a mask structure over the series of magnetic memory element layers, the   mask structure being configured to define an array of memory element pillars;
performing a material removal process to remove portions of the series of magnetic memory layers that are not protected by the mask structure to    form an array of pillars;
depositing a dielectric isolation layer around the formed array of pillars by depositing a dielectric isolation material in space where the portions of the series of magnetic memory layers are removed; and
,
wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises raising the wafer to a temperature of 350 degrees C to 450 degrees C within a period of 30-50 minutes and maintaining the wafer at that temperature for a duration of about 40-100 minutes.

Claim 2 (Original) The method as in claim 1, wherein no thermal annealing is performed prior to performing the material removal process and depositing the dielectric isolation material.

Claim 3 (Currently Amended) The method as in claim 1, wherein raising the wafer to a temperature of 350 degrees C to 450 degrees C comprises heating the wafer to a temperature of about 400 degrees C.

		Claim 4 (Cancelled)

Claim 5 (Currently Amended) The method as in claim 1, wherein raising the wafer to a temperature of 350 degrees C to 450 degrees C within a period of 30-50 minutes and maintaining the wafer at that temperature for a duration of about 40-100 minutes comprises raising the wafer to a temperature of about 400 degrees C within a period of about 40 minutes and maintaining the wafer at that temperature for a duration of about 60 minutes.

Claims 6-7 (Cancelled) 

Claim 8 (Currently Amended) The method as in claim 1, wherein maintaining the wafer at that temperature for a duration of about 40-100 minutes comprises 

Claim 9 (Currently Amended) The method as in claim 1, wherein raising the wafer to a temperature of 350 degrees C to 450 degrees C within a period of 30-50 minutes and maintaining the wafer at that temperature for a duration of about 40-100 minutes comprises heating the wafer to a temperature of about 400 degrees C for a duration of about 60 minutes in a vacuum.

Claim 10 (Currently Amended) The method as in claim 1, wherein raising the wafer to a temperature of 350 degrees C to 450 degrees C within a period of 30-50 minutes and maintaining the wafer at that temperature for a duration of about 40-100 minutes comprises heating the wafer to a temperature of about 400 degrees C for a duration of about 60 minutes in a vacuum of about 1x10-4 Torr.

Claim 11 (Previously Presented) The method as in claim 1, wherein: 
the non-magnetic barrier layer comprises MgO; and
the series of magnetic element layers further comprise

Claims 12-21. 	(Cancelled)

Allowable Subject Matter
Claims 1-3, 5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “wherein the series of magnetic memory element layers and the dielectric isolation material are deposited over a wafer, and wherein the thermal annealing process further comprises raising the wafer to a temperature of 350 degrees C to 450 degrees C within a period of 30-50 minutes and maintaining the wafer at that temperature for a duration of about 40-100 minutes” in context with other limitations of the amended claim 11 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894